


Exhibit 10.1

 

 

 

AMENDMENT

 

Dated as of July 31, 2007

 

Butler International, Inc.

c/o Butler Service Group, Inc.

110 Summit Avenue

Montvale, NJ 07645

 

Attn: Mark Koscinski

 

Re:

Second Amended and Restated Credit Agreement, dated as of September 28, 2001
(including all annexes, exhibits and schedules thereto, and as amended,
supplemented or otherwise modified from time to time prior to the date hereof,
the “Credit Agreement”), by and among Butler Service Group, Inc. (the
“Borrower”), the other Credit Parties signatory thereto, General Electric
Capital Corporation, a Delaware corporation, as a Lender and Agent for Lenders
(the “Agent”), and the other Lenders signatory thereto from time to time.

 

Ladies and Gentlemen:

 

Capitalized terms used in this letter (hereafter referred to as this
“Amendment”) and not otherwise defined or limited herein shall have the meanings
attributed to such terms in the Amendment, dated June 30, 2007, among Butler
Service Group, Inc., the other Credit Parties signatory thereto and General
Electric Capital Corporation, as a Lender and Agent for Lenders (the
“Agreement”).

 

The Agent and the Lenders agree that the Forbearance Period specified under
Section A.1. of the Agreement during which time the Agent and the Lenders,
without waiving, curing or ceasing the continuance of the Specified Events of
Default, agree to forbear from the exercise of any of their rights and remedies
available under the Credit Agreement and the Loan Documents on account of the
Specified Events of Default, is hereby extended to August 14, 2007 (the “Amended
Forbearance Period”). Except as expressly amended herein, the Agreement shall be
unmodified and shall continue to be in full force and effect in accordance with
its terms.

 

A.

EFFECTIVENESS OF AGREEMENT

This Amendment shall become effective as of the date first set forth above only
upon the Agent’s receipt of six (6) fully-executed copies of this Amendment duly
executed and delivered by the Agent, Lenders, Borrower and Guarantors.

 

--------------------------------------------------------------------------------




As of July 31, 2007

Page 2 of 8

 



B.

REPRESENTATIONS, WARRANTIES AND COVENANTS

In consideration of the limited agreement of the Agent and the Lenders to
continue to forbear from the exercise of their rights and remedies as set forth
above, each Credit Party hereby represents and warrants to the Agent and the
Lenders as of the date hereof as follows:

1.            The execution, delivery and performance of this Amendment by such
Credit Party: (a) is within its organizational power; (b) has been duly
authorized by all necessary or proper corporate and shareholder action; (c) does
not contravene any provision of such Credit Party’s charter or bylaws or
equivalent organizational documents; (d) does not violate any law or regulation,
or any order or decree of any court or Governmental Authority; (e) does not
conflict with or result in the breach or termination of, constitute a default
under or accelerate or permit the acceleration of any performance required by,
any indenture, mortgage, deed of trust, lease, agreement or other instrument to
which such Credit Party is a party or by which such Credit Party or any of its
property is bound; (f) does not result in the creation or imposition of any Lien
upon any of the property of such Credit Party other than those in favor of Agent
pursuant to the Loan Documents; and (g) does not require the consent or approval
of any Governmental Authority or any other Credit Party.

2.            All Loan Documents, including without limitation, this Amendment,
the Agreement, the Credit Agreement and the Guaranties, constitute legal, valid
and binding obligations of each Credit Party party thereto enforceable against
each such Credit Party in accordance with the terms thereof. Each Credit Party
hereby ratifies and confirms each of the Loan Documents to which such Credit
Party is party to and the rights granted thereunder in favor of the Agent and
the Lenders, including its liability for the Obligations as defined therein.

3.            The Credit Parties and the Lenders hereby agree that the decision
by the Agent and the Lenders to continue to grant the forbearance as outlined
herein is not and shall not be deemed to constitute an undertaking by the Agent
and the Lenders to forbear or refrain from exercising any and all rights and
remedies available to them under the Credit Agreement and the other Loan
Documents and under applicable law upon the occurrence of any Forbearance
Default. Additionally, notwithstanding the agreement of the Agent and the
Lenders to enter into this Amendment, the Agent and the Lenders hereby advise
the Credit Parties that, except to the extent of the Agent and the Lenders’
forbearance expressly referenced herein through the Amended Forbearance Period
specified in this Agreement, the Agent and Lenders require strict compliance
with all of the terms and conditions of the Credit Agreement and the other Loan
Documents; provided, however, that the Agent or the Lenders shall not be
required to issue any notices otherwise required by the Credit Agreement with
respect to the Specified Events of Default during the term of this Agreement.

4.            Each Credit Party further acknowledges and agrees that: (i) the
Specified Events of Default have occurred or will occur and continue, and shall
not be deemed to have been waived, cured or eliminated, in whole or in part, by
this Amendment, and the Agent and the Lenders expressly reserve rights with
respect to the Specified Events of Default, subject only to the terms in the
Credit Agreement, the other Loan Documents and this Agreement; (ii) the parties
have not entered into a mutual disregard of the terms and provisions of the
Credit Agreement and the

 

--------------------------------------------------------------------------------




As of July 31, 2007

Page 3 of 8

 



other Loan Documents, or engaged in any course of dealing in variance with the
terms and provisions of the Credit Agreement and the Loan Documents, within the
meaning of any applicable law of the State of New York, or otherwise; and (iii)
as of the Commitment Termination Date, principal in the amount set forth on
Schedule A attached hereto, plus accrued interest was due and owing, by the
Borrower under the Credit Agreement and guaranteed by the Guarantors under the
Guaranties.

5.             Each Credit Party expressly acknowledges and agrees that the
Credit Agreement and other Loan Documents are valid and enforceable by the Agent
and the Lenders and expressly reaffirms its obligations under the Credit
Agreement and other Loan Documents (including the Guaranties). Each Credit Party
agrees that it shall not dispute the validity or enforceability of the Credit
Agreement and other Loan Documents (including the Guaranties) or any of its
obligations thereunder, or the validity, priority, enforceability or extent of
the Agent on behalf of the Lenders’ security interest in or lien against any
item of Collateral under the Credit Agreement and other Loan Documents.

6.            As further consideration to induce the Agent and the Lenders to
execute, deliver and perform this Amendment, each Credit Party represents and
warrants that there are no claims, causes of action, suits, debts, obligations,
liabilities, defenses, counterclaims, demands of any kind, character or nature
whatsoever, fixed or contingent, which such Credit Party may have, or claim to
have, against the Lenders or the Agent in connection with the Credit Agreement
and Loan Documents, and such Credit Party hereby releases, acquits and forever
discharges the Agent and each Lender and its respective agents, employees,
officers, directors, servants, representatives, attorneys, affiliates,
successors and assigns (collectively, the “Released Parties”) from any and all
liabilities, claims, suits, debts, causes of action and the like of any kind,
character or nature whatsoever, known or unknown, fixed or contingent, in
connection with the Credit Agreement and Loan Documents, that the Credit Party
may have, or claim to have, against each of the such Released Parties from the
beginning of time until and through the dates of execution and delivery of this
Agreement.

C.

MISCELLANEOUS

1.            This Amendment, taken together with the Agreement, Credit
Agreement and all of the other Loan Documents, embodies the entire agreement and
understanding among the parties hereto, and such Amendment may not be further
amended or modified and the Amended Forbearance Period further extended unless
agreed to in writing executed by all parties signatory to this Amendment or as
may otherwise be provided for under the terms of the Credit Agreement and the
other Loan Documents. This Amendment shall constitute a Loan Document for all
purposes under the Credit Agreement.

2.            This Amendment, and any further amendments, waivers, consents or
supplements hereto may be executed in multiple counterparts, each of which when
so executed and delivered shall be deemed an original, but all such counterparts
together shall constitute but one and the same instrument. Delivery of an
executed counterpart of this Amendment by telefacsimile shall be equally as
effective as delivery of an original executed counterpart of the Amendment.

 

--------------------------------------------------------------------------------




As of July 31, 2007

Page 4 of 8

 



3.            THIS AGREEMENT AND THE TRANSACTIONS EVIDENCED HEREBY SHALL BE
GOVERNED BY AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW
YORK.

 

4.

Time is of the essence for performing all matters set forth in this Amendment.

[remainder of page intentionally blank]

 

--------------------------------------------------------------------------------




As of July 31, 2007

Page 5 of 8

 

 



AGENTS AND LENDERS:

GENERAL ELECTRIC CAPITAL
CORPORATION, as Agent
and a Lender

By: /s/ James Kaufman                              

Duly Authorized Signatory

 

 

 

--------------------------------------------------------------------------------




As of July 31, 2007

Page 6 of 8

 

 



AS BORROWER:

BUTLER SERVICE GROUP, INC.


By: /s/ Robert Parks                              
Name: Robert Parks
Title:   Assistant Controller

 

 

--------------------------------------------------------------------------------




As of July 31, 2007

Page 7 of 8

 



AS GUARANTORS:                                             


BUTLER INTERNATIONAL, INC.
BUTLER SERVICES INTERNATIONAL, INC.
BUTLER TELECOM, INC.
BLUESTORM, INC.
BUTLER SERVICES, INC.
BUTLER UTILITY SERVICE, INC.


By: /s/ Robert Parks                              
Name: Robert Parks
Title:   Assistant Controller

 

 

--------------------------------------------------------------------------------




As of July 31, 2007

Page 8 of 8

 



SCHEDULE A

As of July 31, 2007, the principal balance due and owing of the Revolving Loan
was $35,448,730, the aggregate outstanding Letter of Credit Obligations was
$3,645,844, the principal balance due and owing of the Term Loan A was $0 and
the principal balance due and owing of the Term Loan B was $14,000,000.

 

 

--------------------------------------------------------------------------------